Citation Nr: 0801620	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure 
during service.

2.  Entitlement to service connection for decreased vision, 
to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

This case was the subject of a Board remand dated in May 
2007, and of an August 2007 hearing before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for type 
II diabetes mellitus, as secondary to exposure to Agent 
Orange during his period of active duty in Vietnam.  Service 
department records indicate that he served on land in Vietnam 
during the Vietnam War.  As a result, if he has type II 
diabetes mellitus, it is presumed to be a result of exposure 
to Agent Orange.  See 38 C.F.R. §§ 3.307(a)(6), 3.309.   At 
issue is whether he currently has type II diabetes mellitus, 
or whether instead he has metabolic syndrome, a pre-diabetic 
condition.  

At an October 2004 VA examination specifically for the 
purpose of determining whether the veteran has type II 
diabetes mellitus, the examiner's impression was that the 
veteran did not have diabetes mellitus, but rather a pre-
diabetic condition "consisting of metabolic syndrome."  At 
a VA examination of the eyes in November 2004, the veteran 
was diagnosed as having amblyopia of the left eye resulting 
in blindness, a pseudophakic right eye, functional visual 
loss of the right eye, and "borderline diabetes mellitus 
with no retinopathy, both eyes."  VA treatment records 
include a continuing diagnosis of metabolic syndrome, 
beginning in October 1994.  In July 2005, the veteran's 
private primary care physician, Mukesh M. Gandhi, M.D., 
diagnosed the veteran as having type II diabetes mellitus.  
At a VA examination in July 2006, a VA examiner found that 
the veteran does not have type II diabetes mellitus.  

Although some of the records of treatment with Dr. Gandhi 
were obtained by the Social Security Administration, a more 
complete and updated set of the relevant treatment records 
would be helpful in ascertaining the basis of Dr. Gandhi's 
diagnosis.  See 38 U.S.C.A. § 5103A(b).

At his August 2007 Board hearing, the veteran contended that 
records of VA treatment during the previous week, not 
associated with the claims file, were relevant to his claim.  
He described an oral disagreement between treating VA 
clinicians as to whether a notation of diabetes mellitus in 
his medical records would be appropriate.  (See August 2007 
Board hearing transcript at page 7.)  Updated records of VA 
treatment would be helpful in adjudicating the veteran's 
claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

If any newly obtained private or VA records contain evidence 
tending to show that the veteran has type II diabetes 
mellitus, a VA examination for the purpose of determining 
whether he has diabetes mellitus would be useful.  38 
U.S.C.A. § 5103A(d).

Since the veteran is claiming that he is experiencing 
deteriorating vision due to diabetes mellitus, the matter of 
entitlement to service connection for decreased vision is 
inextricably intertwined with the claim for service 
connection for type II diabetes mellitus.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board is 
remanding both matters to the RO.

Also, because the veteran's claim for service connection for 
decreased vision is a claim for service connection on a 
secondary basis, he should be afforded notice as to the 
information and evidence required to establish a claim for 
secondary service connection.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of 1) entitlement to service 
connection for type II diabetes mellitus; 
and 2) entitlement to service connection 
for decreased vision, to include as due to 
retinal neuropathy claimed as secondary to 
type II diabetes mellitus.  This notice 
should be issued in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence must 
show to support claims for direct 
incurrence service connection and for 
secondary service connection, the division 
of responsibility between him and VA in 
obtaining such evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA. The veteran 
should also be provided an explanation as 
to the type of evidence that is needed to 
establish both a disability rating and an 
effective date, per Dingess.

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his type II diabetes 
mellitus and vision disability.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include records 
of Mukesh M. Gandhi, M.D., dated from 
January 1, 2002, forward (in the veteran's 
application for compensation received in 
December 2004, he indicated he began 
treatment with Dr. Gandhi for diabetes 
2002); and all relevant VA records of 
treatment dated from September 2006 
forward.

3.  If any newly obtained records contain 
evidence tending to show that the veteran 
has type II diabetes mellitus, a VA 
examination should be scheduled for the 
purpose of determining whether the veteran 
has type II diabetes mellitus, and if so, 
whether he as any visual impairment that is 
caused or aggravated by his type II 
diabetes mellitus.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include relevant VA records of 
treatment and examination; and records of 
treatment with a Mukesh M. Gandhi, M.D., 
including a diagnosis on July 13, 2005, by 
Dr. Gandhi, of type II diabetes mellitus.

The examiner should describe the nature and 
extent of the veteran's present disability 
relating to processing of glucose (whether 
metabolic impairment or diabetes mellitus).  
The examiner should opine whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
veteran has type II diabetes mellitus.

If and only if the examiner finds that the 
veteran does have type II diabetes 
mellitus, the veteran should be scheduled 
for a VA ophthalmological examination.  The 
examiner should conduct an examination of 
the veteran and provide a diagnosis for all 
current visual impairments, and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any aspect of the 
veteran's current vision disability is 
caused or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his type II 
diabetes mellitus.  

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

